Case 7:19-cr-00229 Document1 Filed on 01/28/19 in TXSD Page 1 of 3

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
SOUTHERN DISTRICT OF TEXAS

 

 

United States of America )
V. )
) Case No. 4: |Q my 1A
- Ol GUZMAN, Phillip Jay, YOB: 1993 (USC) )
~02 SANCHEZ, Jaime Eloy, YOB: 1991 (USC) )
-~3 VALVERDE, Erica, YOB: 1992 (USC)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of 1/27/2019 in the county of Starr in the
Southern District of Texas , the defendant(s) violated:

Code Section Offense Description
21 USC 846 Conspiracy to Possess with the Intent to
21 USC 841 Distribute and Possession with Intent to

Distribute Marijuana, approximately
158.5 kilograms, a schedule I controlled
substance.

This criminal complaint is based on these facts:

(See Attachment I).

Continued on the attached sheet.
L . 7 >
be Wnt A Ctdomes Fo
__ Complainant's signature
25/76 Tyler Klassen, DEA Special Agent

Printed name and title - :
Sworn to before me and signed in my presence. \
) 4
Date: lh SF

1/28/2019 TS 3d AA,

Judge's signature
City and state: McAllen, Texas Juan F. Alanis, US Magistrate Judge

Printed name and title

 
 

 

 
  

 

 
Case 7:19-cr-00229 Document1 Filed on 01/28/19 in TXSD Page 2 of 3

ATTACHMENTI

On January 27, 2019, at approximately 5:00 p.m., U.S. Border Patrol (USBP) Rio Grande City
agents were conducting line watch duties, when agents observed a green GMC Yukon parked
near the Rio Grande River in Rio Grande City, Texas being loaded with what appeared to be
bundles of narcotics by unknown individuals. Shortly after, agents observed the green GMC
proceed north on KCTM FM 103 from the river at a high rate of speed.

During the same time, agents also observed a grey Pontiac Grand Prix and white Chevrolet
Suburban parked next to each other at the Hit and Run drive-thru in Rio Grande City, TX. Agents
observed a male subject inside the grey Pontiac utilizing a cellphone and pointing at a USBP
unmarked unit traveling south on KCTM FM 103. Agents then observed the green GMC turn
right on US-83, passing the Hit and Run drive-thru, when the driver lost control of the vehicle
and crashed into an ice machine a short distance away. Agents then observed the driver of the
GMC, wearing a green long sleeve shirt, flee the vehicle on foot. Agents secured the GMC, which
contained five (5) bundles of suspected marijuana. Agents also maintained visual of the GMC
driver, who ran south towards KCTM FM 103, before entering the back seat of the white
Chevrolet Suburban parked at the entrance of the Hit and Run drive-thru. Agents made contact
with the white Chevrolet and took custody of the driver, later identified as Erica VALVERDE, and
the GMC driver who entered the backseat, later identified as Phillip GUZMAN. Upon making
contact with GUZMAN and VALVERDE, agents overheard GUZMAN tell VALVERDE, “Erica, don’t
make any fuss.”

Agents then observed the grey Pontiac, previously parked next to the white Chevrolet, exit the
Hit and Run and travel westbound on US-83. Agents activated their vehicle emergency lights to
conduct an immigration check of the grey Pontiac. Before yielding to the traffic stop, agents
observed the driver of the grey Pontiac, later identified as Jaime SANCHEZ, destroying a
cellphone. Agents detained SANCHEZ for an outstanding arrest warrant from Starr County
Sherriff’s Office. During biographical questioning, SANCHEZ stated to USBP agents that he was
parked next to his wife, Erica VALVERDE, at the Hit and Run drive-thru.

DEA Special Agents (SAs) Matthew Dolengowski and Danielle Martin conducted a post-arrest
interview of GUZMAN. GUZMAN was provided with Miranda Warnings and stated that he
understood his rights. GUZMAN voluntarily agreed to speak with agents without having an
attorney present. GUZMAN stated that SANCHEZ coordinated the marijuana load and was going
to pay GUZMAN $3500.00 to transport the marijuana bundles from near the Rio Grande River to
an unknown location in Las Lomas, TX. GUZMAN stated that SANCHEZ told GUZMAN, “Me and
my girl will be watching” during the marijuana transportation. GUZMAN stated that SANCHEZ is
married to VALVERDE. GUZMAN stated that he went with SANCHEZ to pick up the GMC from
VALVERDE’s mother’s house earlier that same day. GUZMAN further stated that SANCHEZ told
GUZMAN he would be picking up marijuana bundles from near the Rio Grande River and that he
would be guided by SANCHEZ and VALVERDE to the stash location in Las Lomas.

DEA SAs Dolengowski and Martin conducted a post-arrest interview of VALVERDE. VALVERDE
was provided with Miranda Warnings and stated that she understood her rights. VALVERDE
voluntarily agreed to speak with agents without having an attorney present. VALVERDE stated
Case 7:19-cr-00229 Document1 Filed on 01/28/19 in TXSD Page 3 of 3

that she knew her husband, SANCHEZ, was conducting a marijuana transaction while at Hit and
Run. Throughout the interview, VALVERDE made conflicting statements to agents. VALVERDE
initially stated that she was not with SANCHEZ at the Hit and Run drive-thru on January 27, 2019
and denied knowing GUZMAN. VALVERDE later stated she met with SANCHEZ at the Hit and Run
and that she knew GUZMAN was going to pick up the marijuana load that day.

DEA SAs Dolengowski and Martin conducted a post-arrest interview of SANCHEZ. SANCHEZ was
provided with Miranda Warnings and stated that he understood his rights. SANCHEZ voluntarily
agreed to speak with agents without having an attorney present. SANCHEZ stated that he and
VALVERDE were going to be paid $300.00 by a friend to conduct counter-surveillance at Hit and
Run during the marijuana smuggling on January 27, 2019. SANCHEZ stated that he went with a
friend to pick up the green GMC from a store and brought it to VALVERDE’s mother’s house for
GUZMAN to transport the marijuana. SANCHEZ stated that approximately 100 kilograms of
marijuana were going to be picked up by GUZMAN near the Rio Grande River that evening.
Agents subsequently transported the five (5) bundles of suspected marijuana that were seized
from the green GMC to the Rio Grande City USBP Station, where agents processed the
suspected marijuana, which weighed approximately 158.5 kilograms (347.6 pounds).
